Case 1:19-cv-02367-ABJ Document 32-1 Filed 11/21/19 Page 1 of 3




       Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit 8
                                 Case 1:19-cv-02367-ABJ Document 32-1 Filed 11/21/19 Page 2 of 3
Standard Form 52                           REQUEST FOR PERSONNEL ACTION
Rev 7/91
U S Office of Personnel Management
Guide to Processing Personnel Actions, Chapter 4
 PART A - Requesting Office                              (Also complete Part B, Items 1,7-22,32,33,36 and 39)
 1 Actions Requested                                                                                                                                                          2 Request Number

 3 For Additional Information Call     (Name and Telephone Number)                                                                                                            4 Proposed Eff Date
                                                                                                                                                                                08-10-2018
 5 Action Requested By               (Typed Name, Title, Signature, and Request Date)        6 Action Authorized By              (Typed Name, Title, Signature, and Date)


 PART B - For Preparation of SF 50                         (Use only codes in The Guide to Personnel Data Standards.                 Show all dates in month-day-year order.)
 1 Name (Last, First, Middle)                                                                 2 Social Security Number                        3 Date of Birth                  4 Effective Date
  STRZOK II,PETER P                                                                                  (P-1)                                         03-07-1970                       08-10-2018
 FIRST ACTION                                                                                 SECOND ACTION
 5-A Code       5-B Nature of Action                                                          6-A Code           6-B Nature of Action

  357             Termination
 5-C Code       5-D Legal Authority                                                           6-C Code           6-D Legal Authority

  ZLL             28 USC 536
 5-E Code       5-F Legal Authority                                                           6-E Code           6-F Legal Authority


 7 FROM: Position Title and Number                                                           15 TO: Position Title and Number

  SUPVY SPECIAL AGENT-DAD
  PD: 400140            Position:                                60010856
 8 Pay Plan   9 Occ CD      10 Grd/Lvl      11 Step/Rate     12 Tot Salary   13 Pay Basis    16 Pay Plan 17 Occ CD          18 Grd/Lvl     19 Step/Rate    20 Tot Salary/Award       21 Pay Basis

    ES          1811            00                  00                         PA
 12A Basic Pay              12B Locality Adj        12C Adj Basic Pay    12D Other Pay       20A Basic Pay                 20B Locality Adj       20C Adj Basic Pay      20D Other Pay

      $180,009.00              $0                     $180,009.00 $45,002
 14 Name and Location of Position's Organization                                             22 Name and Location of Position's Organization

  Federal Bureau of Investigation



  WASHINGTON DC USA
 EMPLOYEE DATA
 23 Veterans Preference                                                                      24 Tenure                                   25 Agency Use           26 Veterans Preference for RIF
        1-None         3-10 Point/Disability             5-10 Point/Other                         0-None           2-Conditional
  2 2-5 Point          4-10 Point/Compensable            6-10 Point/Compensable/30%          0 1-Permanent 3-Indefinite                                                YES          X        NO
 27 FEGLI                                                                                    28 Annuitant Indicator                                              29 Pay Rate Determinant

  Z5              Basic + Option B (5x) + Option A + Option C (5x)                            9        Not Applicable                                             0      0-Regular Rate
 30 Retirement Plan                            31 Service Comp Date (Leave)                  32 Work Schedule                                                    33 Part-Time Hours Per Biweekly
     FERS and FICA                                                                                                                                                      Pay Period
  M Special                                              09-27-1992                           F        Full Time
 POSITION DATA
 34 Position Occupied                               35 FLSA Category              36 Appropriation Code                                                          37 Bargaining Unit Status
        1-Competitive Service 3-SES General                E-Exempt
  3 2-Excepted Service 4-SES Career Reserved         E N-Nonexempt                                                                                                     8888
 38 Duty Station Code                       39 Duty Station (City-County-State or Overseas Location)

  110010001                                          WASHINGTON, DC Dist Columbia DC USA
 40 Agency Data                 41                               42                     43                            44

 45 Edu Lvl          46 Yr Degr Attd     47 Acad Discipl                                      48 Func Class           49 Citizenship                50 Veterans Status          51 Supervisory Status
                                                                                                                       1      1-USA 8-Other         P       Post VEV            2    Supv/Mgr
 PART C - Reviews and Approvals                                (Not to be used by requesting office.)
 1 Office/Function             Initials/Signature                Date                        1 Office/Function               Initials/Signature                 Date
 A 2ND/SME                    MARTEN,CAROLINE                                                D COR
    MLEU                      MGMT&PROG ANAL        08-13-2018
 B 3RD                        LOCKWOOD,LISA GOODMAN                                          E CAN
    PPAPU                     HR SPECIALIST (GENERA 08-14-2018
 C PRO                        LOCKWOOD,LISA GOODMAN                                          F OTHER
    PPAPU                     HR SPECIALIST (GENERA 08-14-2018
 2. Approval: I certify that the information entered on this form is accurate and                        Signature                                                              Approval Date
   the proprosed action is in compliance with statutory and regulatory requirements.
 CONTINUED ON REVERSE SIDE                                                        OVER                                               Editions Prior to 7/91 Are Not Usable After 6/30/93
                               Case 1:19-cv-02367-ABJ Document 32-1 Filed 11/21/19 Page 3 of 3
Name: STRZOK II,PETER P                                                                                                  PAR Number:
 PART D - Remarks by Requesting Office
(Note to Supervisors: Do you know of additional or conflicting reasons for the employee's resignation/retirement?
          If ""YES"", please state these facts on a separate sheet and attach to SF52).                                                                      YES           NO




PART E - Employee Resignation/Retirement
                                                                            Privacy Act Statement
You are requested to furnish a specific reason for your resignation or retirement and    regulations with regard to employment of individuals in the Federal service and their
a forwarding address. Your reason may be considered in any future decision regarding     records, while section 8506 requires agencies to furnish the specific reason for
your re-employment in the Federal service and may also be used to determine your         termination of Federal service to the Secretary of Labor or a State agency in connec-
eligibility for unemployment compensation benefits. Your forwarding address will be      tion with administation of unemployment compensation programs.
used primarily to mail you copies of any documents you should have or any pay or         The furnishing of this information is voluntary; however, failure to provide it may result
compensation to which you are entitled.                                                  in your not receiving: (1) your copies of those documents you should have; (2) pay
This information is requested under authority of sections 301, 3301, and 8506 of title   or other compensation due you; (3) any unemployment compensation benefits
5, U.S. Code. Sections 301 abd 3301 authorize OPM and agencies to issue                  to which you may be entitled.

1. Reasons for Resignation/Retirement (NOTE: Your reasons are used in determining possible unemployment benefits.
   Please be specific and avoid generalizations.
   Your resignation/retirement is effective at the end of the day - midnight - unless you specify otherwise.)

Termination



2 Effective Date            3 Your Signature                    4 Date Signed               5 Forwarding Address         (Number, Street, City, State, ZIP Code)




08-10-2018        STRZOK II,PETER P
PART F - Remarks for SF 50
- SF 2819 was provided. Life insurance coverage is extended for 31 days during which you are eligible to convert to an individual policy

  (nongroup contract).
- Forwarding address:
- Lump-sum payment to be made for any unused annual leave.
- Reason(s) for removal: Adjudication of Disciplinary Action
